
	

113 HR 2359 IH: Julia Carson Responsible Fatherhood and Healthy Families Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2359
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Danny K. Davis of
			 Illinois (for himself, Mr. Carson of
			 Indiana, Mr. McDermott,
			 Mr. Rangel,
			 Mr. Payne,
			 Ms. Lee of California,
			 Mr. Bishop of Utah,
			 Mrs. Christensen,
			 Ms. Wilson of Florida,
			 Ms. Norton,
			 Mr. Clay, Ms. Sewell of Alabama,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cleaver,
			 Mr. Lewis,
			 Ms. Brown of Florida,
			 Mr. Cummings,
			 Mr. Butterfield,
			 Mr. Rush, Mr. Thompson of Mississippi,
			 Ms. Moore,
			 Ms. Jackson Lee,
			 Mr. Richmond,
			 Mr. Meeks, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Education and the
			 Workforce, Energy and
			 Commerce, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title IV of the Social Security Act to ensure
		  funding for grants to promote responsible fatherhood and strengthen low-income
		  families, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Julia Carson Responsible Fatherhood and Healthy Families
			 Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Promoting Responsible Fatherhood and Strengthening
				Low-Income Families
					Sec. 101. State assessments of barriers to employment and
				financial support of children.
					Sec. 102. Grants to States to conduct demonstration projects to
				promote economic opportunity for low-income parents.
					Sec. 103. Healthy marriage promotion and responsible fatherhood
				programs.
					Sec. 104. Elimination of separate TANF work participation rate
				for 2-parent families.
					Sec. 105. Ban on recovery of Medicaid costs for
				births.
					Sec. 106. Improved collection and distribution of child
				support.
					Sec. 107. Collection of child support under the supplemental
				nutrition assistance program.
					Sec. 108. Grants supporting healthy family partnerships for
				domestic violence intervention and preventions.
					Sec. 109. Procedures to address domestic violence.
					Title II—Revenue provision
					Sec. 201. Increase in credit percentage under earned income tax
				credit for eligible individuals with no qualifying children.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The United States almost has the highest
			 child poverty rate among 34 industrialized countries.
			(2)Thirty-two percent of all children in the
			 United States lived with only 1 or neither of their parents. African-American
			 children are the most likely of all children to live in such families—63
			 percent, compared to 53 percent of American Indian children, 34 percent of
			 Hispanic children, 24 percent of non-Hispanic White children, and 15 percent of
			 Asian-American and Pacific Islander children.
			(3)One of the most
			 important factors in a child’s upbringing is whether the child is brought up in
			 a loving, healthy, supportive environment.
			(4)Children who grow
			 up with 2 parents are, on average, more likely than their peers in
			 single-parent homes to finish high school and be economically
			 self-sufficient.
			(5)Father-child
			 interaction, like mother-child interaction, has been shown to promote the
			 positive physical, social, emotional, and mental development of
			 children.
			(6)Children typically
			 live with a single parent when their parents are divorced or did not marry.
			 More than 1/3 of all first marriages end in divorce, and
			 about 60 percent of divorcing couples have children. More than 40 percent of
			 all births are to unmarried women.
			(7)Nearly 1 in 3 families with children have
			 only 1 parent present, and more than 1 in 5 children live absent their
			 biological father.
			(8)Recent studies
			 demonstrate that most unwed fathers in urban areas are highly involved with the
			 mother of their child before and after the child's birth, with 80 percent
			 involved during the mother's pregnancy, and 50 percent living with the child’s
			 mother at the time of the child's birth. However, the relationship between the
			 parents often does not last, and many fathers do not maintain contact with
			 their children as the children grow up.
			(9)An estimated 49
			 percent of the children who live in households without their father have not
			 seen their fathers in at least 1 year.
			(10)Fathers' love, care, and emotional support
			 are positively linked to good social, emotional, and cognitive development in
			 their children; their children’s academic achievement; lower rates of risky
			 behaviors and contact the juvenile justice system; positive social behavior;
			 positive emotional health; and healthy self-esteem.
			(11)Research has
			 demonstrated that most fathers want to do well for their children. Rates of
			 visitation among non-custodial fathers are higher than expected and mothers do
			 want fathers involved in the lives of their children.
			(12)The inability of
			 parents to sustain a healthy relationship with their child’s other parent and
			 remain involved in their child's life can have severe negative consequences for
			 the parents, the child, their community, and taxpayers.
			(13)Single-parent
			 families are about 4 times as likely to be poor as married-couple
			 families.
			(14)Children raised
			 in single-parent families are more likely than children raised in 2-parent
			 families to do poorly in school, have emotional and behavioral problems, become
			 teenage parents, commit crimes, smoke cigarettes, abuse drugs and alcohol, and
			 have poverty-level incomes as adults.
			(15)High rates of
			 unemployment and low wages are primary reasons why parents do not marry and why
			 2-parent families break up.
			(16)When components of family and jobs supports
			 are paired with responsible fatherhood programming, more fathers declare
			 paternity, more live with their children, and more noncustodial men pay child
			 support.
			(17)Domestic violence
			 is also a significant problem leading to the nonformation or breakup of
			 2-parent families.
			(18)Unemployment for Black workers remained
			 almost double what it is for Whites, a ratio unchanged in at least 35 years. In
			 metropolitan areas, Blacks are the racial group most spatially isolated from
			 available jobs.
			(19)A history of
			 incarceration is a major barrier to employment. Sixty percent of young
			 African-American men who dropped out of high school have served time. When
			 these men leave prison, they often have difficulty finding a job and supporting
			 their children.
			(20)Youth who are disconnected from school and
			 employment are more likely than others to engage in crime, become incarcerated,
			 and rely on public systems of support. While all races and ethnicities are
			 represented among this youth population, research studies show that
			 African-American males constitute a disproportionate share due to their
			 overrepresentation in the child welfare and juvenile justice systems.
			(21)Over ½ of State prison inmates are parents.
			 When noncustodial parents go to prison, most of them are required to pay their
			 child support obligation, even though they have little ability to pay the
			 support. When these parents leave prison, they typically owe more than $20,000
			 in child support debt. Noncustodial parents leaving prison often re-enter the
			 underground economy because of financial pressures or to avoid the child
			 support system, making it less likely that they will successfully rejoin
			 society and reunite with their families.
			(22)Children should
			 receive the child support paid by their parents, and the government should not
			 keep the money to recover welfare costs. Regular child support income appears
			 to have a greater positive impact on children dollar for dollar than other
			 types of income. Researchers in Wisconsin found that when monthly child support
			 was passed through to families receiving assistance under the Temporary
			 Assistance for Needy Families program established under part A of title IV of
			 the Social Security Act (TANF) and disregarded 100 percent in determining
			 assistance for the families, fathers paid more child support, established their
			 legal relationship with their children more quickly, and worked less in the
			 underground economy. Moreover, the State costs of a full pass-through and
			 disregard of child support were fully offset by increased payments by fathers
			 and decreased public assistance use by families.
			(23)Funding spent on Federal child support
			 collection is cost-effective, especially when it addresses fathers’ particular
			 circumstances and passes payments through to the family. The child support
			 program collects $5.12 in support payments for families for every public dollar
			 spent.
			(24)The Department of
			 Health and Human Services National Child Support Enforcement Strategic Plan for
			 fiscal years 2005 through 2009 states that child support is no longer a
			 welfare reimbursement, revenue-producing device for the Federal and State
			 governments; it is a family-first program, intended to ensure families'
			 self-sufficiency by making child support a more reliable source of
			 income.
			(25)Current law
			 permits States to apply the cost of passing through child support to families
			 receiving assistance under the TANF program toward their maintenance of effort
			 (MOE) requirements, but only to the extent that the State disregards the child
			 support payments in determining TANF eligibility and payment amount.
			(26)While the Federal Government has over 40
			 programs that provide some funding for employment and training, the United
			 States is near the bottom of industrialized nations in spending on
			 active labor market policy. Low-income men have become
			 increasingly disconnected from school and work—and increasingly poor. A large
			 portion of those men are non-custodial fathers.
			(27)The negative
			 effect of a criminal conviction is substantially larger for Blacks than for
			 Whites.
			(28)African-Americans constitute only 14
			 percent of drug users, but they represent 32 percent of those arrested for drug
			 offenses, 44 percent of drug convictions, and 45 percent of drug offenders in
			 State prison. One in 15 African-American males over 18 is behind bars as
			 opposed to 1 out of 36 for Latinos and one out of 106 for White males. In
			 addition, since 2000, on average, 682,000 inmates have been released from
			 prison annually. This number does not include those who come home from city and
			 county jails. If current trends continue, the chilling extrapolation is that 1
			 in 3 Black males born today can expect to spend time in prison during his
			 lifetime. These men are disproportionately removed from lower income,
			 segregated, and disinvested communities, where they will eventually return—too
			 often without the skills they need to become successful husbands, fathers,
			 neighbors, and wage earners.
			(29)Programs that
			 increase employment opportunity and reduce barriers by increasing employment
			 opportunity and reducing recidivism will benefit children and families.
			(30)Transitional jobs
			 programs have shown promise in reducing unemployment among chronically
			 unemployed or underemployed population groups, including formerly incarcerated
			 individuals, the homeless, and young African-American men.
			(31)To strengthen
			 families it is important to improve the upward economic mobility of the
			 custodial and noncustodial parent wage-earners, as well as youth at risk of
			 early parenthood or incarceration, by providing the skills and experience
			 necessary to access jobs with family sustaining wages and benefits. In families
			 in which all the members do not live together, this is important to enable the
			 prompt and consistent payment of adequate child support.
			(32)It is important
			 and useful to foster local and regional economic development and job
			 advancement for workers, especially young custodial and noncustodial parents,
			 by funding local collaborations among business, education, and the community in
			 the development of pathways for preparing disadvantaged citizens to meet the
			 workforce needs of the local and regional economy.
			(33)Employers benefit
			 from working with and being supported by the local education, postsecondary,
			 and workforce systems in identifying the academic and occupational skill sets
			 needed to fill the skilled jobs in the changing economy. Local economic and
			 community development is enhanced when residents have access to higher wage
			 employment, thus increasing the tax base, fueling the economy, and contributing
			 to greater family economic security.
			(34)Public-private
			 career pathways partnerships are an important tool for linking employers and
			 workers with the workforce education services they need and for integrating
			 community economic development and workforce education services. Transitional
			 jobs programs can serve as the first step in a career pathway by giving
			 unemployed individuals with multiple barriers to employment, valuable work
			 experience and related services.
			(35)Evaluations of State child support
			 enforcement policies have shown that supportive child support enforcement
			 policies, rather than coercive ones, have a positive impact on father
			 involvement.
			(36)The purpose of
			 child support is to provide necessary income support for and increase the
			 well-being of children living apart from a parent. To improve the ability of
			 low-income noncustodial parents to provide long-term support and care for their
			 children throughout their entire childhood, it is important that child support
			 polices support parental efforts to pursue education and employment and to stay
			 involved with their children.
			(37)Responsible
			 parenthood includes active participation in financial support and
			 child-rearing, as well as the formation and maintenance of a positive, healthy,
			 and nonviolent relationship between parent and child and a cooperative,
			 healthy, and nonviolent relationship between parents.
			(38)States should be
			 encouraged to implement voluntary programs that provide support for responsible
			 parenting, including by increasing the employment and financial security of
			 parents, and the parental involvement of noncustodial parents.
			(39)Promoting
			 responsible parenthood saves the government money by reducing the need for
			 public assistance, increasing the educational attainment of children, reducing
			 juvenile delinquency and crime, reducing substance abuse, and lowering rates of
			 unemployment.
			(40)Programs to
			 encourage responsible fatherhood or responsible motherhood should promote and
			 provide support services for—
				(A)fostering loving
			 and healthy relationships between parents and children;
				(B)increasing
			 responsibility of noncustodial parents for the long-term care and financial
			 well-being of their children;
				(C)increasing
			 employment of low-income, noncustodial parents and improving compliance with
			 child support obligations; and
				(D)reducing barriers
			 to active 2-parent involvement and cooperative parenting.
				(41)The promotion of
			 marriage and responsible parenthood should not minimize the standing or
			 parenting efforts of single parents or other caregivers, lessen the protection
			 of children from abusive parents, or compromise the safety or health of the
			 custodial or noncustodial parent, but should increase the chance that children
			 will have 2 caring parents to help them grow up healthy and secure.
			IPromoting
			 Responsible Fatherhood and Strengthening Low-Income Families
			101.State
			 assessments of barriers to employment and financial support of
			 children
				(a)State
			 assessments and reportsAs a condition of the continued approval
			 of a State plan under part D of title IV of the Social Security Act (42 U.S.C.
			 651 et seq.), each State with an approved such plan, acting through the
			 appropriate State agencies, shall assess the State policies with respect to the
			 issues described in subsection (b) and submit a report to the Secretary of
			 Health and Human Services on the results of such assessment not later than
			 October 1, 2014.
				(b)Issues
			 describedFor purposes of subsection (a), the issues described in
			 this subsection are the following:
					(1)The process of
			 setting and modifying child support obligations, particularly with respect to
			 low-income parents, including—
						(A)the role and
			 criteria for using imputed income in determining child support
			 obligations;
						(B)the process of
			 modifying obligations;
						(C)the consideration
			 of income and employment status, including efforts to identify unreported
			 income;
						(D)the consideration
			 of incarceration;
						(E)the consideration
			 of disability;
						(F)the treatment of
			 arrearages, including interest charged, and laws or procedures that interfere
			 with forgiveness, adjustment, waiver, or compromise of arrears owed to the
			 State by low-income noncustodial parents who lack sufficient ability to pay
			 such arrearages;
						(G)the procedures
			 related to retroactive support; and
						(H)State pass-through
			 and disregard policies for recipients of means-tested public benefits.
						(2)The impact of
			 State criminal laws and law enforcement practices on the employment
			 acquisition, retention, and advancement prospects of individuals following
			 arrest, conviction, or incarceration, including—
						(A)any efforts,
			 including counseling or employment support, to assist ex-prisoners with reentry
			 to a community and successful reunification with their families; and
						(B)an assessment of
			 any efforts to seal or expunge arrest and conviction records and any efforts to
			 grant certificates or other acknowledgments of rehabilitation to ex-prisoners,
			 and to examine State occupational licensing and certification
			 procedures.
						(3)An assessment of
			 the impact of debt on employment retention, including child support and
			 non-child support debts imposed to recover costs related to welfare and
			 criminal justice.
					(4)An assessment of
			 State practices related to providing prisoners and ex-prisoners with valid
			 identification documents upon release from prison.
					(5)Identification of
			 any other barriers to healthy family formation or sustainable economic
			 opportunity for custodial and noncustodial parents that are created or
			 exacerbated by Federal or State laws, policies, or procedures, including an
			 examination of the rules of Federal and State means-tested programs, the
			 operation of the State workforce system, the availability of financial
			 education services, and the availability of domestic violence services and
			 child support procedures to help victims of domestic violence stay safe and
			 obtain the child support they are owed.
					(c)Grants to states
			 for commissions on state law improvements in the best interest of children and
			 familiesThe Secretary of Health and Human Services shall award
			 grants to States to establish or support commissions to review the State
			 assessment conducted in accordance with subsection (a) and to make
			 recommendations on ways to improve State law in the best interest of children
			 and families.
				(d)AppropriationsOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated to the Secretary of Health and Human Services for each
			 of fiscal years 2014 through 2018, $3,000,000, to remain available until
			 expended, for the purpose of making—
					(1)payments to States
			 to offset all or a portion of the costs of conducting the State assessments and
			 reports required under subsection (a); and
					(2)grants to States
			 under subsection (c).
					102.Grants to
			 States to conduct demonstration projects to promote economic opportunity for
			 low-income parents
				(a)Court-Supervised
			 or IV–D agency-Supervised employment programs for noncustodial parents
					(1)In
			 generalTo assist States in
			 implementing section 466(a)(15) of the Social Security Act, the Secretary of
			 Health and Human Services shall award grants to States to conduct demonstration
			 projects to establish, in coordination with counties and other local or tribal
			 governments, court-supervised or IV–D agency supervised-employment programs for
			 noncustodial parents who have barriers to employment and a history of
			 nonpayment of child support obligations, as determined by a court or the IV–D
			 agency, and who are determined by the court or agency to be in need of
			 employment services or placement in order to pay such child support
			 obligations. A noncustodial parent described in the preceding sentence who is
			 an ex-offender shall be eligible to participate in a program established under
			 this subsection.
					(2)Requirements
						(A)Option to
			 participate prior to contempt findingA State shall not be
			 eligible to receive a grant under this subsection unless any program
			 established with funds made available under the grant provides noncustodial
			 parents described in paragraph (1) with an option to participate in the program
			 prior to the court or agency entering a finding that the noncustodial parent is
			 in contempt for failure to pay a child support obligation and, potentially
			 subject to criminal penalties.
						(B)Program
			 goalsAn employment program established with funds made available
			 under a grant awarded under this subsection shall be designed to do the
			 following:
							(i)To
			 assist noncustodial parents described in paragraph (1) obtain and maintain
			 unsubsidized employment.
							(ii)To
			 increase the amount of financial support received by children.
							(iii)To
			 help noncustodial parents described in paragraph (1) improve relationships with
			 their children and their children's custodial parent.
							(C)6 months of
			 continuous, timely paymentsAn employment program established
			 with funds made available under this subsection shall not permit a noncustodial
			 parent placed in the program to graduate from the program and avoid penalties
			 for failure to pay a child support obligation until the noncustodial parent
			 completes at least 6 months of continuous, timely payment of the parent’s child
			 support obligations.
						(D)Use of
			 funds
							(i)Services provided
			 under an employment program established with funds made available under a grant
			 made under this subsection must include the following:
								(I)Job placement,
			 including job development and supervised job search as necessary.
								(II)Case management,
			 including educational assessment and advising, vocational assessment and career
			 exploration services, and court liaison services.
								(III)Counseling on
			 responsible parenthood.
								(IV)Referral for
			 support and educational services.
								(V)Employment
			 retention services.
								(ii)Services provided
			 under an employment program established with funds made available under a grant
			 made under this subsection may include the following:
								(I)Remedial education
			 services or educational referral.
								(II)Support funds for
			 services such as transportation, child care, or short-term training.
								(III)Transitional
			 jobs programs.
								(IV)Public-private
			 career pathway partnerships established in accordance with subsection
			 (b)(2).
								(V)Occupational skill
			 training, including college credit programs.
								(VI)Curricula
			 development.
								(E)AdministrationA
			 State that receives a grant under this subsection may contract with a public or
			 private nonprofit organization, including a faith-based or community-based
			 organization, to administer (in conjunction with the court of jurisdiction or
			 the IV–D agency) the court-supervised or IV–D agency-supervised employment
			 program.
						(b)Transitional
			 jobs and public-Private partnership grantsThe Secretary of Labor
			 shall award grants to States to conduct demonstration projects to carry out one
			 or more of the projects described in paragraphs (1) and (2).
					(1)Transitional
			 jobs grants
						(A)In
			 generalTo establish and expand transitional jobs programs for
			 eligible individuals, including such programs conducted by local governments,
			 State employment agencies, nonprofit organizations, and faith-based or
			 community-based organizations or intermediaries, that—
							(i)combine
			 time-limited employment in transitional jobs that may be subsidized with public
			 funds, with activities that promote skill development and remove barriers to
			 employment, such as case management services and education, training, child
			 support-related services, and other activities, pursuant to individual plans;
			 and
							(ii)provide such
			 individuals with—
								(I)transitional jobs
			 placements and job placement assistance, to help the individuals make the
			 transition from subsidized employment in transitional jobs to stable
			 unsubsidized employment; and
								(II)retention
			 services after the transition to unsubsidized employment.
								(B)Eligible
			 individualsFor purposes of this paragraph, the term
			 eligible individuals means individuals within any of the following
			 categories of disproportionately chronically unemployed individuals:
							(i)Individuals who
			 have attained age 16, but not attained age 36, and who have documented barriers
			 to employment such as lack of a high school diploma, limited English
			 proficiency, aging out of foster care, or offender status, particularly such
			 individuals who are parents or expectant parents.
							(ii)Formerly
			 incarcerated individuals.
							(iii)Homeless or
			 formerly homeless individuals.
							(iv)Individuals with
			 disabilities.
							(v)Individuals
			 designated by a court or the IV–D agency to participate in transitional jobs
			 programs.
							(C)Limitations on
			 use of funds
							(i)Allowable
			 activitiesAn entity that receives a grant under this paragraph
			 shall use the funds made available under the grant to operate a transitional
			 jobs program for eligible individuals consistent with the following
			 requirements:
								(I)JobsThe
			 program operator shall place eligible individuals in temporary jobs, the
			 incomes from which may be subsidized in whole or in part with public funds. An
			 eligible individual placed in such a job (referred to in this paragraph as
			 a participant) shall perform work directly for the program
			 operator or another public, nonprofit, or private sector organization (which
			 operator or organization may be referred to in this paragraph as a
			 worksite employer) within the community involved.
								(II)Hours
									(aa)In
			 generalSubject to item (bb), the transitional jobs program shall
			 provide a participant with not less than 30, and not more than 40, hours per
			 week of a combination of paid employment and the services described in
			 subclauses (III), (IV), and (V).
									(bb)Accommodation
			 of special circumstancesThe number of hours per week required
			 under item (aa) may be adjusted in the case of a participant who requires a
			 modified work week to accommodate special circumstances.
									(III)Job
			 preparation and servicesThe program operator shall—
									(aa)develop an
			 individual plan for each participant, which shall contain a goal that focuses
			 on preparation of the participant for unsubsidized jobs in demand in the local
			 economy that offer the potential for advancement and growth (including
			 increases in wages and benefits);
									(bb)develop
			 transitional jobs placements for participants that will best prepare them for
			 jobs described in item (aa) or participation in the public-private career
			 pathway partnerships established in accordance with paragraph (2); and
									(cc)provide case
			 management services and ensure that appropriate education, training, and other
			 activities are available to participants, consistent with each participant’s
			 individual plan.
									(IV)Job placement
			 assistance and retention servicesThe program operator shall
			 provide job placement assistance to help participants obtain unsubsidized
			 employment and shall provide retention services to the participants for a
			 minimum of 6 months after entry into the unsubsidized employment.
								(V)Education or
			 trainingIn any workweek in which a participant is scheduled to
			 work at least 30 hours in the program, not less than 20 percent of the
			 scheduled hours and not more than 50 percent of the scheduled hours shall
			 involve participation in—
									(aa)education or
			 training activities designed to improve the participant’s employability and
			 potential earnings;
									(bb)other activities
			 designed to reduce or eliminate any barriers that may impede the participant’s
			 ability to secure and advance in unsubsidized employment; or
									(cc)activities
			 designed to promote financial literacy and the use of products and services
			 that increase personal savings and build financial assets for family support,
			 education, homeownership, and retirement.
									(VI)Duration
									(aa)In
			 generalSubject to item (bb), the duration of any placement in
			 the program shall be for a minimum period of 3 consecutive months.
									(bb)3-month
			 extensionA program placement may be extended for up to 2
			 additional consecutive 3-month periods upon the conclusion of the original
			 3-month placement period if such extension would be consistent with the
			 individual’s plan for transition to unsubsidized employment.
									(VII)SupervisionThe
			 worksite employer or program operator shall supervise program participants,
			 consistent with the goal of addressing the limited work experience and skills
			 of the participants.
								(D)ReportsNot
			 later than 120 days after the end of the grant period, the State shall submit a
			 report to the Secretary of Labor that contains information on the number of
			 participants in the program who have entered unsubsidized employment, the
			 percentage of program participants who are employed during the second quarter
			 after exit, the percentage of program participants who are employed during the
			 fourth quarter after exit, the median earnings of program participants during
			 the second quarter after exit, the percentage of program participants who
			 obtain an education or training credential during participation or within one
			 year of exit, and demographic information regarding the participants.
						(E)Technical
			 assistanceThe Secretary of Labor shall enter into contracts with
			 entities with demonstrated experience in the provision of transitional jobs to
			 provide technical assistance to the program operators and worksite employers
			 for the programs assisted under this paragraph.
						(2)Public-private
			 career pathways partnerships
						(A)In
			 generalTo allow workforce education providers representing
			 career pathway partnerships—
							(i)to
			 create or expand career pathways, with groups of employers in specific industry
			 or occupational sectors, for disadvantaged workers, which may include any mix
			 of such employers’ existing lower wage employees, new hires or potential hires;
			 or
							(ii)to
			 fill in gaps in career pathways in particular localities or regions as needed
			 to ensure that career pathways are accessible to unemployed disadvantaged
			 workers and at risk youth who have lower skills or limited English proficiency,
			 including through the creation of workforce education services, such as
			 bridge programs that contextualize basic skills, English
			 language, or college remedial education services to specific career pathways,
			 and efforts to create opportunities for gaining work experience in a career
			 pathway.
							(B)Use of
			 fundsFunds made available under a grant under this paragraph may
			 be used by career pathways partnerships for any expense reasonably related to
			 the accomplishment of the specific objectives of the partnership and the
			 purpose described in this paragraph, including any of the activities described
			 in subsection (a)(2)(D).
						(C)Limitations
							(i)In
			 generalOf the funds made available to a career pathway
			 partnership to carry out the purpose described in this paragraph—
								(I)not more than 30
			 percent of such funds may be used to pay or subsidize wages during a period of
			 work experience or internship, not to exceed 90 days; and
								(II)not more than 10
			 percent of such funds may be used for administrative purposes, but this
			 limitation shall not apply to activities related to building and maintaining
			 partnerships, including such activities as conducting workforce needs
			 assessments, brokering public-private and interagency agreements, creating
			 customized curricula, and developing work experience opportunities.
								(ii)Prohibition on
			 subsidizing wages of current employeesNo funds made available to
			 carry out this paragraph shall be used to subsidize the wages of any individual
			 who, as of the date of the establishment of the career pathway partnership, is
			 an employee of any employer participating in the partnership.
							(D)Requirements for
			 awarding of subgrants
							(i)In
			 generalFunds shall be made available to career pathway
			 partnerships to carry out the purpose described in this paragraph based on a
			 performance-based accountability system that includes the following measures of
			 performance:
								(I)The number of
			 individuals to be trained.
								(II)The percentage of
			 such individuals who complete the program.
								(III)The percentage
			 of such individuals who enter or advance in employment.
								(IV)The wage and
			 benefit gains of individuals who complete the program before and within 6
			 months after their program completion, including the extent to which the
			 individuals achieved economic self-sufficiency.
								(V)The percentage of
			 individuals who complete the program and enter employment who retain employment
			 for at least 6 months.
								(VI)Where applicable,
			 the percentage of individuals who owe child support and complete the program
			 who improve in their payment of child support within 6 months after their
			 program completion.
								In establishing
			 goals for such measures, due consideration shall be given to the education,
			 work experience, and job readiness of the individuals expected to participate
			 in the program, the barriers of such individuals to employment, and the local
			 job market.(ii)Considerations
			 for funding renewalsA subgrantee's level of success in achieving
			 employment, advancement, wage, and employment retention goals shall be a
			 primary consideration for determining whether to renew a grant made to such
			 entity and the funding level for such grant.
							(iii)Priorities for
			 awards of subgrantsIn awarding subgrants under this paragraph, a
			 State shall give priority to applications that—
								(I)propose to serve
			 areas of high poverty, high youth unemployment, high dropout rates, or high
			 rates of low-income single-parent families;
								(II)include a
			 substantial cash or in-kind match by all employers, including joint
			 labor-management programs where applicable, in the partnerships, such as paid
			 release time for employed workforce education participants;
								(III)use
			 instructional materials and instructors directly used in the specific business
			 or industry sectors of the partnership employers;
								(IV)link successful
			 completion of workforce education services to wage increases, promotions or job
			 hires;
								(V)will result in
			 attainment of employer-recognized occupational and educational
			 credentials;
								(VI)address career
			 guidance and adult basic education and English language needs as well as
			 job-specific skills;
								(VII)demonstrate a
			 blending of resources from partner agencies in the workforce system and other
			 sectors and Federal programs, including superior procedures for coordinating
			 responsible fatherhood promotion activities, where appropriate, to support the
			 development of high quality pathways;
								(VIII)identify how
			 the subgrantee will maximize services to unemployed disadvantaged workers who
			 also face other barriers in the labor market, such as high school dropout,
			 offender status, aging out of foster care, low basic skill level, including
			 limited English proficiency, learning disabilities, physical, emotional or
			 behavior disabilities, or substance abuse recovery, which may be through direct
			 relationships with local providers of transitional jobs programs under which in
			 appropriate circumstances transitional jobs participants may access career
			 pathways programs upon completion of the transitional jobs program; and
								(IX)support
			 collaboration, as appropriate, between employers and labor organizations and
			 other workforce development professionals, including joint labor management
			 training and education programs where appropriate.
								(E)DefinitionsIn
			 this paragraph:
							(i)Adult
			 educationThe term adult education has the meaning
			 given that term in section 203 of the Workforce Investment Act of 1998 (20
			 U.S.C. 9202).
							(ii)Career
			 pathwayThe term career pathway means a linked set
			 of workforce education and job opportunities within a specific industry sector,
			 or for an occupational sector that cuts across multiple business and industry
			 sectors, which begins at the lowest skill and English language levels, and
			 extends through for-credit college opportunities such as earning relevant
			 associate or bachelor’s degrees, and prepares individuals for advancement in
			 jobs in demand in the local or regional labor market.
							(iii)Community-based
			 providerThe term community-based provider means a
			 not-for-profit organization, with local boards of directors, that directly
			 provides workforce education services.
							(iv)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
							(v)Charter
			 schoolThe term charter school has the meaning given
			 that term in section 5210 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7221i).
							(vi)Area career and
			 technical education schoolThe term area career and
			 technical education school has the meaning given that term in section 3
			 of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20
			 U.S.C. 2302).
							(vii)Disadvantaged
			 workersThe term disadvantaged workers means
			 unemployed individuals in low-income households or employed individuals in
			 low-income households with wages at or below 2/3 of the
			 median wage for the State or region applying for the grant.
							(viii)Career
			 pathway partnershipThe term career pathway
			 partnership means collaborations of 1 or more workforce education
			 providers, 1 or more employers, 1 or more labor organizations, where
			 applicable, as a result of such organization's representation of employees at
			 the worksite who have skills in which the training or employment programs are
			 proposed, and may include optional additional entities as needed to provide a
			 comprehensive range of workforce education and ancillary support
			 services.
							(ix)Workforce
			 educationThe term workforce education means a set
			 of career guidance and exploration services, adult education and English
			 language services, job training, registered apprenticeship programs, and credit
			 and noncredit postsecondary education services aimed at preparing individuals
			 to enter and sustain employment in specific occupations and to have the
			 sufficient skills to respond to shifting employment opportunities.
							(x)Workforce
			 education providerThe term workforce education
			 provider means community-based providers, institutions of higher
			 education, area vocational and technical education schools, charter schools,
			 and other public nonprofit entities that have a demonstrated capacity to
			 provide quality workforce education services.
							(c)Matching
			 requirement
					(1)In
			 generalThe Secretary of Health and Human Services and the
			 Secretary of Labor may not award a grant to a State under this section unless
			 the State agrees that, with respect to the costs to be incurred by the State in
			 conducting a demonstration project with funds provided under the grant, the
			 State will make available non-Federal contributions in an amount equal to 10
			 percent of the amount of Federal funds paid to the State under such
			 grant.
					(2)Non-federal
			 contributionsIn this subsection, the term non-Federal
			 contributions includes contributions by the State and by public and
			 private entities that may be in cash or in kind, but does not include any
			 amounts provided by the Federal Government, or services assisted or subsidized
			 to any significant extent by the Federal Government, or any amount expended by
			 a State before October 1, 2013.
					(d)Worker
			 protections and labor standards
					(1)Rate of pay;
			 benefits and working conditions
						(A)In
			 generalA worksite employer of a participant in a program or
			 activity funded under this section shall pay the participant at the rate paid
			 to employees of the worksite employer who are not participants in such program
			 or activity and who perform comparable work at the worksite, including periodic
			 increases where appropriate. If no other employees of the worksite employer
			 perform comparable work at the worksite, the worksite employer shall pay the
			 participant not less than the applicable Federal or State minimum wage,
			 whichever is higher.
						(B)Benefits and
			 conditionsAn individual employed through participation in a
			 program or activity funded under this section shall be provided with benefits
			 and working conditions at the same level and to the same extent as such
			 benefits and conditions are provided to other employees of the employer of the
			 individual who have worked a similar length of time and perform the same
			 work.
						(2)Nonduplication
						(A)In
			 generalFunds provided through a grant made under this paragraph
			 shall be used only for a program or activity that does not duplicate, and is in
			 addition to, a program or activity otherwise available in the locality of the
			 program or activity funded under this section.
						(B)Private,
			 nonprofit entityFunds provided through a grant made under this
			 section shall not be provided to a private nonprofit entity to conduct programs
			 or activities that are the same as or substantially equivalent to activities
			 provided by a State or local government agency in the area in which such entity
			 is located, unless the requirements of paragraph (3) are met.
						(3)Nondisplacement
						(A)In
			 generalA worksite employer shall not displace an employee or
			 position (including partial displacement such as reduction in hours, wages, or
			 employment benefits) or impair contracts for services or collective bargaining
			 agreements, as a result of the use by such employer of a participant in a
			 program or activity funded under this section, and no participant in the
			 program or activity shall be assigned to fill any established unfilled position
			 vacancy.
						(B)Job
			 opportunitiesA job opportunity shall not be created under this
			 paragraph that will infringe in any manner on the promotional opportunity of an
			 employed individual.
						(C)Limitation on
			 services
							(i)Supplantation of
			 hiringA participant in any program or activity funded under this
			 section shall not perform any services or duties, or engage in activities, that
			 will supplant the hiring of employees that are not participants in the program
			 or activity.
							(ii)Duties formerly
			 performed by another employeeA participant in any program or
			 activity funded under this section shall not perform services or duties, or
			 engage in activities, that are services, duties, or activities that had been
			 performed by or were assigned to any employee who recently resigned or was
			 discharged, who is subject to a reduction in force, who has recall rights
			 pursuant to a collective bargaining agreement or applicable personnel
			 procedures, who is on leave (such as terminal, temporary, vacation, emergency,
			 or sick leave), who is on strike, or who is being locked out.
							(D)Concurrence of
			 local labor organizationNo placement shall be made under a
			 program or activity funded under this section until the entity conducting the
			 program or activity has obtained the written concurrence of any local labor
			 organization representing employees who are engaged in the same or
			 substantially similar work as that proposed to be carried out for the worksite
			 employer with whom a participant is to be placed under the program or
			 activity.
						(4)No impact on
			 union organizingA State conducting a demonstration project
			 funded under this section and any entity conducting a program or activity
			 funded under this section shall provide the Secretary with a certified
			 assurance that none of such funds shall be used to assist or deter union
			 organizing.
					(5)Accountability
						(A)In
			 generalFunds provided under this section shall not be used to
			 subsidize training or employment with an employer that has a demonstrable
			 record of noncompliance with Federal labor, civil rights, workplace safety, or
			 related laws.
						(B)Certified
			 satisfactory recordEmployers who receive training or wage
			 subsidies under programs or activities funded under this section shall have a
			 satisfactory record in labor relations and employment practices, as certified
			 by the Secretary of Labor.
						(C)Application of
			 worker protection lawsA participant in a program or activity
			 funded under this section shall be considered to be an employee of any employer
			 that the participant is placed with for all purposes under Federal and State
			 law, including laws relating to health and safety, civil rights, and worker’s
			 compensation.
						(D)Other job
			 quality standardsEmployers who receive training or wage
			 subsidies under programs or activities funded under this section shall meet all
			 applicable State or local job or employer quality standards regarding such
			 issues as wages, benefits, advancement opportunities, and turnover rates
			 established for programs funded under the Workforce Investment Act of 1998 (29
			 U.S.C. 2801 et seq.).
						(6)Grievance
			 procedureAn entity conducting a program or activity funded under
			 this section shall establish and maintain a procedure for the filing and
			 adjudication of grievances by employees of worksite employers who are not
			 participants in the program, or such employees’ representatives, or by
			 participants in such a program or activity alleging a violation of a provision
			 of this subsection that is similar to the grievance procedure established by a
			 State for purposes of section 407(f)(3) of the Social Security Act (42 U.S.C.
			 607(f)(3)).
					(7)Nonpreemption of
			 state lawThe provisions of this subsection shall not be
			 construed to preempt any provision of State law that affords greater
			 protections to employees or participants than are afforded by this
			 subsection.
					(8)Treatment of
			 amounts paid to participantsAmounts paid to a participant in a
			 program or activity funded under this section shall be—
						(A)considered earned
			 income for purpose of determining the participant's eligibility for the child
			 tax credit established under section 24 of the Internal Revenue Code of 1986,
			 the earned income tax credit established under section 32 of such Code, and any
			 other tax benefit established under such Code the eligibility for which is
			 based on earned income; and
						(B)disregarded for
			 purposes of determining the participant's, the participant's family's, or the
			 participant's household's eligibility for, or amount of, assistance or benefits
			 provided under any means-tested program funded in whole or in part with Federal
			 funds.
						(e)Application
					(1)Requirements for
			 all applications
						(A)In
			 generalA State desiring to receive a grant to conduct a
			 demonstration project under this section shall submit an application—
							(i)to
			 the Secretary of Health and Human Services, in the case of a grant under
			 subsection (a); or
							(ii)to
			 the Secretary of Labor, in the case of a grant under subsection (b);
							at such
			 time, in such manner, and containing such information or assurances as the
			 Secretary of Health and Human Services or the Secretary of Labor, as
			 appropriate, may require.(B)Compliance with
			 worker protections and labor standardsThe application shall
			 include an assurance that the State and any entity conducting a program or
			 activity under the project shall comply with the worker protections and labor
			 standards established in accordance with such protections under subsection
			 (d).
						(C)NondiscriminationThe
			 application shall include an assurance that the State and any entity conducting
			 a program or activity under the demonstration project shall comply with section
			 188(a)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2938(a)(2)) to the
			 same extent that such section would apply to the entity if the program or
			 activity conducted under the demonstration project was considered to be funded
			 or otherwise financially assisted under that Act.
						(D)Assurance grant
			 will supplement, not supplant, other State fundingThe
			 application shall include an assurance from the chief executive officer of the
			 State that funds made available under the grant will supplement, and not
			 supplant, other funds used by the State to establish or support employment
			 placements for low-income parents.
						(2)Specific
			 demonstration project requirements
						(A)Court-supervised
			 or IV–D agency-supervised employment programs for noncustodial
			 parentsIn order to conduct a demonstration project described in
			 subsection (a), a State shall include in the application submitted to the
			 Secretary of Health and Human Services the following:
							(i)Evidence of an
			 agreement between the State and 1 or more counties to establish an employment
			 program that meets the requirements of subsection (a).
							(ii)The
			 number of potential noncustodial parents to be served by the program.
							(iii)The purposes
			 specific to that State’s program.
							(iv)The
			 median income of the target population.
							(B)Public-private
			 career pathways partnershipsIn order to conduct a demonstration
			 project described in paragraph (2) of subsection (b), a State shall include in
			 the application submitted to the Secretary of Labor a description of—
							(i)the
			 number, characteristics, and employment and earnings status of disadvantaged
			 individuals in the State or applicable region where the program is to be
			 conducted;
							(ii)which business
			 and industry sectors, or occupational clusters that cut across sectors, will be
			 targeted by the career pathways partnership, based on overall economic benefit
			 to the community, the current and future demand for workers, the advancement
			 opportunities for workers, the wages at each step of the career pathway, and
			 availability of worker benefits;
							(iii)the
			 interventions that will be put in place to address any educational deficits,
			 limited English proficiency, or learning disabilities of individuals who
			 participate in the program and to ensure that such individuals have the
			 academic, technical, communications, and other job skills to function in the
			 jobs targeted by the partnership;
							(iv)how
			 the members of the partnership will collaborate on the development of
			 curriculum and delivery of training that will provide the necessary
			 occupational, academic and other work-related skills and credentialing needed
			 for the specific labor market areas;
							(v)the
			 supports that will be used to provide counseling, mentoring or other support to
			 individuals while in training or to assist them in navigating in complicated
			 work environments;
							(vi)the
			 set of career exposure activities that will be put in place to provide hands-on
			 experience such as work experience, on the job training, internships, or
			 work-study;
							(vii)the agreements
			 that are in place with employers, industry groups, and labor organizations,
			 where applicable, to ensure access to jobs and advancement opportunities in the
			 targeted businesses, industry, or occupations;
							(viii)how the
			 workforce education providers in the partnership will assess the employment
			 barriers and needs of local disadvantaged individuals who participate in the
			 program and will identify resources for meeting those needs;
							(ix)how
			 the workforce education providers will work with partnership employers,
			 business and industry groups, labor organizations, where applicable, and local
			 economic development organizations to identify the priority workforce needs of
			 the local industry;
							(x)how
			 the partnerships will ensure that the appropriate program delivery models and
			 formal agreements are in place to ensure maximum benefits to the individuals
			 receiving career pathway partnership services and to the employers and labor
			 organizations, where applicable, in the partnership and the industries or
			 businesses they represent;
							(xi)how partnership
			 employers and labor organizations, where applicable, will be actively involved
			 in identifying specific workforce education needs, planning the curriculum,
			 assisting in training activities, providing job opportunities, and coordinating
			 job retention for individuals hired after training through the program and
			 followup support; and
							(xii)how the
			 partnership will build on existing career pathways programs, where applicable,
			 to serve the targeted population.
							(3)Applications by
			 Indian tribes or tribal organizationsThe Secretary of Health and
			 Human Services and the Secretary of Labor may exempt an Indian tribe or tribal
			 organization from any requirement of this section that the Secretary of Health
			 and Human Services or the Secretary of Labor determines would be inappropriate
			 to apply to the Indian tribe or tribal organization, taking into account the
			 resources, needs, and other circumstances of the Indian tribe or tribal
			 organization.
					(f)Priorities and
			 requirements for awarding grants
					(1)In
			 generalSubject to paragraphs (2) and (3), the State shall give
			 priority to making grants under this section to entities that—
						(A)demonstrate
			 success with respect to meeting the goals of quality job placement, long-term
			 unsubsidized job retention, and, where applicable, increasing child support
			 payments, decreasing unpaid child support arrearages, and increasing the
			 involvement of low-income noncustodial parents with their children through
			 their participation in responsible fatherhood activities, including
			 participation in programs that provide culturally relevant curricula in core
			 subjects including—
							(i)conducting
			 activities with children;
							(ii)improving
			 communication skills;
							(iii)child support
			 management;
							(iv)providing
			 financially for the family's security and well-being;
							(v)managing stress
			 and anger;
							(vi)maintaining
			 physical and mental health;
							(vii)parenting and
			 relationship skills;
							(viii)child
			 development; and
							(ix)barriers to
			 responsible parenthood, including substance abuse, unemployment, criminal
			 justice system involvement, and inadequate housing; and
							(B)coordinate with,
			 and link individuals as applicable to, other public and private benefits and
			 employment services for low-income adults, including the criminal justice
			 system, programs funded under each part of title IV of the Social Security Act
			 (including programs funded under section 403(a)(2) of such Act), educational
			 assistance and student aid programs, and job training or employment services,
			 including State employment agencies.
						(2)Performance
			 measuresIn making grants under this section, the Secretary of
			 Health and Human Services (in the case of a grant under subsection (a)) and the
			 Secretary of Labor (in the case of a grant under subsection (b)) shall ensure
			 that grantees demonstrate a plan for implementing measures to track their
			 performance with respect to meeting the goals of quality job placement,
			 long-term unsubsidized job retention, and, where applicable, increasing child
			 support payments, decreasing child support arrearages, and increasing the
			 involvement of low-income noncustodial parents with their children.
					(3)Reflective of
			 target populationsIn making grants under this section, the
			 Secretary of Health and Human Services (in the case of a grant under subsection
			 (a)) and the Secretary of Labor (in the case of a grant under subsection (b))
			 shall give priority to States with proposed demonstration projects that are
			 designed to target low-income adults, including custodial and noncustodial
			 parents, and low-income married couples.
					(4)Substantial
			 funding for each of the purposesIn making grants under
			 subsection (b), the Secretary of Labor shall ensure that a substantial share of
			 the amount appropriated under subsection (j) for a fiscal year is used for
			 carrying out each of the projects described in paragraphs (1) and (2) of
			 subsection (b).
					(g)Regulatory and
			 policy flexibilityThe Secretary of Labor and the Secretary of
			 Health and Human Services, in coordination with the Secretary of Education and
			 the Attorney General, shall work with grantees under this section to resolve
			 policy barriers that may impede blending of Federal resources to support these
			 demonstration projects.
				(h)EvaluationThe
			 Secretary of Health and Human Services (in the case of a grant under subsection
			 (a)) and the Secretary of Labor (in the case of a grant under subsection (b))
			 shall provide for an independent and rigorous evaluation of the demonstration
			 projects conducted under this section that includes, to the maximum extent
			 feasible, random assignment or other appropriate statistical techniques, in
			 order to assess the effectiveness of the projects.
				(i)General
			 definitionsIn this section:
					(1)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and includes an Indian tribe or tribal organization.
					(2)IV–D
			 agencyThe term IV–D agency means the State or local
			 agency responsible for administering the State program established under part D
			 of title IV of the Social Security Act (42 U.S.C. 651 et seq.).
					(3)Indian tribe;
			 tribal organizationThe terms Indian tribe and
			 tribal organization have the meaning given such terms in section 4
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(j)AppropriationOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated to carry out this section—
					(1)for programs
			 administered by the Secretary of Health and Human Services under subsection
			 (a), $15,000,000 for each of fiscal years 2014 through 2018; and
					(2)for programs
			 administered by the Secretary of Labor under subsection (b), $35,000,000 for
			 each of fiscal years 2014 through 2018.
					103.Healthy
			 marriage promotion and responsible fatherhood programs
				(a)Voluntary
			 participation
					(1)AssuranceSection
			 403(a)(2)(A)(ii)(II) of the Social Security Act (42 U.S.C.
			 603(a)(2)(A)(ii)(II)) is amended—
						(A)in item (aa), by
			 striking and at the end;
						(B)in item (bb), by
			 striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following new items:
							
								(cc)if
				the entity is a State or an Indian tribe or tribal organization, to not
				condition the receipt of assistance under the program funded under this part,
				under a program funded with qualified State expenditures (as defined in section
				409(a)(7)(B)(i)), or under any other program funded under this title on
				enrollment in any such programs or activities; and
								(dd)to
				permit any individual who has begun to participate in a particular program or
				activity funded under this paragraph, including an individual whose
				participation is specified in the individual responsibility plan developed for
				the individual in accordance with section 408(b), to transfer to another such
				program or activity funded under this paragraph upon notification to the entity
				and the State agency responsible for administering the State program funded
				under this
				part.
								.
						(2)ProhibitionSection
			 408(a) of such Act (42 U.S.C. 608(a)) is amended by adding at the end the
			 following:
						
							(13)Ban on
				conditioning receipt of tanf or certain other benefits on participation in a
				healthy marriage or responsible fatherhood programA
				State to which a grant is made under section 403 shall not condition the
				receipt of assistance under the State program funded under this part, under a
				program funded with qualified State expenditures (as defined in section
				409(a)(7)(B)(i)), or under any other program funded under this title, on
				participation in a healthy marriage promotion activity (as defined in section
				403(a)(2)(A)(iii)) or in an activity promoting responsible fatherhood (as
				defined in section
				403(a)(2)(C)(ii)).
							.
					(3)PenaltySection
			 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the
			 following:
						
							(17)Penalty for
				conditioning receipt of tanf or certain other benefits on participation in a
				healthy marriage or responsible fatherhood programIf
				the Secretary determines that a State has violated section 408(a)(13) during a
				fiscal year, the Secretary shall reduce the grant payable to the State under
				section 403(a)(1) for the immediately succeeding fiscal year by an amount equal
				to 5 percent of the State family assistance
				grant.
							.
					(b)Activities
			 promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of the
			 Social Security Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended—
					(1)in subclause (I),
			 by striking marriage or sustain marriage and insert
			 healthy relationships and marriages or to sustain healthy relationships
			 or marriages;
					(2)in subclause (II),
			 by inserting educating youth who are not yet parents about the economic,
			 social, and family consequences of early parenting, helping participants in
			 fatherhood programs work with their own children to break the cycle of early
			 parenthood, after child support payments,; and
					(3)in subclause
			 (III), by striking fathers and inserting low-income
			 fathers and other low-income noncustodial parents who are not eligible for
			 assistance under the State program funded under this part.
					(c)ReauthorizationSection
			 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended—
					(1)by striking
			 year 2012 the 1st place it appears and inserting years
			 2014 through 2018; and
					(2)by striking
			 fiscal year 2012 the 2nd place it appears and inserting a
			 fiscal year.
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
				104.Elimination of
			 separate TANF work participation rate for 2-parent families
				(a)In
			 generalSection 407 of the Social
			 Security Act (42 U.S.C. 607) is amended—
					(1)in subsection
			 (a)—
						(A)beginning in the
			 heading, by striking Participation Rate Requirements and all
			 that follows through A State in paragraph (1) and inserting
			 Participation Rate
			 Requirements.—A State; and
						(B)by striking
			 paragraph (2);
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking subsection (a)(1) and inserting
			 subsection (a);
						(B)in paragraph (2),
			 by striking the paragraph heading and all that follows through A
			 family and inserting Special rule.—A family;
						(C)in paragraph (4),
			 by striking paragraphs (1)(B) and (2)(B) and inserting
			 determining monthly participation rates under paragraph (1)(B);
			 and
						(D)in paragraph (5),
			 by striking rates and inserting rate; and
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)(B), in the matter preceding clause (i), by striking subsection
			 (b)(2)(B) and inserting subsection (b)(1)(B)(i);
			 and
						(B)in paragraph
			 (2)(D)—
							(i)by
			 striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and
			 inserting subsection (b)(1)(B)(i); and
							(ii)by
			 striking and in 2-parent families, respectively,.
							(b)Effective
			 date
					(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 on the date of enactment of this Act and shall apply to the determination of
			 minimum participation rates for months beginning on or after that date.
					(2)Limitation on
			 penalty impositionNotwithstanding section 409(a)(3) of the
			 Social Security Act, the Secretary of Health and Human Services shall not
			 impose a penalty against a State under that section on the basis of the State's
			 failure to satisfy the participation rate required for any of fiscal years 2006
			 through 2013 if the State demonstrates that the State would have met such
			 requirement if, with respect to those months of any of such fiscal years that
			 began prior to or on the date of enactment of this Act, the State were
			 permitted to count 2-parent families that met the requirements of section
			 407(c)(1)(A) of the Social Security Act (42 U.S.C. 607(c)(1)(A)) in the
			 determination of monthly participation rates under section 407(b)(1)(B)(i) of
			 such Act (42 U.S.C. 607(b)(1)(B)(i)).
					105.Ban on recovery
			 of Medicaid costs for births
				(a)Ban on
			 recovery
					(1)In
			 generalSection 454 of the
			 Social Security Act (42 U.S.C. 654), is amended—
						(A)by striking
			 and at the end of paragraph (33);
						(B)by striking the
			 period at the end of paragraph (34) and inserting a semicolon; and
						(C)by inserting after
			 paragraph (34) the following:
							
								(35)provide that,
				except as provided in section 1902(a)(25)(F)(ii), the State shall not use the
				State program operated under this part to collect any amount owed to the State
				by reason of costs incurred under the State plan approved under title XIX for
				the birth of a child for whom support rights have been assigned pursuant to
				section 471(a)(17) or 1912;
				and
								.
						(2)Rule of
			 constructionNothing in section 454(35) of the Social Security
			 Act (42 U.S.C. 654(35)), as added by paragraph (1), shall be construed as
			 affecting the application of section 1902(a)(25) of such Act (42 U.S.C.
			 1396a(a)(25)) with respect to a State (relating to the State Medicaid plan
			 requirement for the State to take all reasonable measures to ascertain the
			 legal liability of third parties to pay for care and services available under
			 the plan).
					(3)Repeal of
			 certain DRA amendmentsFor provisions repealing amendments to
			 section 454 of the Social Security Act made by section 7301(b)(1)(C) of the
			 Deficit Reduction Act of 2005, see section 106(a)(3) of this Act.
					(b)Clarification
			 that ban on recovery does not apply with respect to insurance of a parent with
			 an obligation To pay child supportClause (ii) of section
			 1902(a)(25)(F) of the Social Security Act (42 U.S.C. 1396a(a)(25)(F)) is
			 amended by inserting only if such third-party liability is derived
			 through insurance, before seek.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on October 1, 2013.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					106.Improved
			 collection and distribution of child support
				(a)Distribution of
			 child support
					(1)Full
			 distribution of child support collected; reform of rules for distribution of
			 child support collected on behalf of children in foster care
						(A)In
			 generalSection 457 of the Social Security Act (42 U.S.C. 657) is
			 amended—
							(i)by
			 striking subsection (a) and inserting the following:
								
									(a)Full
				distribution of amounts collected on behalf of any familySubject
				to subsection (c), the entire amount collected on behalf of any family as
				support by a State pursuant to a plan approved under this part shall be paid by
				the State to the family.
									;
				and
							(ii)by
			 striking subsections (c) through (e) and inserting the following:
								
									(c)Amounts
				collected for child for whom foster care maintenance payments are
				madeNotwithstanding the
				preceding provisions of this section, amounts collected by a State as child
				support for months in any period on behalf of a child for whom a public agency
				is making foster care maintenance payments under part E shall be paid to the
				public agency responsible for supervising the placement of the child, which may
				use the payments in the manner it determines will serve the best interests of
				the child, including setting such payments aside for the child’s future needs
				or
				use.
									.
							(B)Foster care
			 state plan amendmentSection 471(a)(17) of the Social Security
			 Act (42 U.S.C. 671(a)(17)) is amended—
							(i)by
			 inserting and consistent with the child's case plan after
			 where appropriate; and
							(ii)by striking
			 secure an assignment to the State of any rights to support and
			 inserting establish paternity and establish, modify, and enforce child
			 support obligations.
							(C)Social Security
			 Act amendments
							(i)Child support
			 State plan amendmentSection 454 of the Social Security Act (42
			 U.S.C. 654), as amended by section 105(a)(1) of this Act, is amended by
			 inserting after paragraph (35) the following:
								
									(36)provide that a
				State shall pay all collected child support to the payee, except as provided in
				section
				457(c).
									.
							(ii)Disbursement of
			 support paymentsSection 454B(c) of the Social Security Act (42
			 U.S.C. 654b(c)) is amended by adding at the end the following new
			 paragraph:
								
									(3)Disbursement to
				familiesThe State disbursement unit shall pay all collected
				child support to the payee, except as otherwise provided in section
				457.
									.
							(2)Conforming
			 amendments
						(A)Section
			 409(a)(7)(B)(i)(I)(aa) of such Act (42 U.S.C. 609(a)(7)(B)(i)(I)(aa)) is
			 amended by striking 457(a)(1)(B) and inserting
			 457(a).
						(B)Section 454(5) of
			 such Act (42 U.S.C. 654(5)) is amended by striking (A) in any
			 case and all that follows through (B).
						(C)Section
			 466(a)(3)(B) of such Act (42 U.S.C. 666(a)(3)(B)) is amended—
							(i)by
			 striking shall be distributed in accordance with section 457 in the case
			 of overdue support assigned to a State pursuant to section 408(a)(3) or
			 471(a)(17), or, in any other case,; and
							(ii)by inserting or to the public agency
			 responsible for supervising the placement of the child, which may use the
			 payments in the manner the public agency determines will serve the best
			 interest of the child before the semicolon.
							(3)Repeal of
			 certain DRA amendmentsEffective on the date of enactment of this
			 Act, subsections (a) and (b) of section 7301 of the Deficit Reduction Act of
			 2005 (Public Law 109–171; 120 Stat. 141) are repealed and parts A and D of
			 title IV of the Social Security Act shall be applied as if the amendments made
			 by such subsections had not been enacted.
					(b)Prohibition on
			 conditioning receipt of TANF on assignment of supportSection
			 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)) is amended—
					(1)in the paragraph
			 heading, by striking No
			 assistance for families not and inserting
			 Prohibition on
			 conditioning assistance for families on;
					(2)by inserting
			 not after shall;
					(3)by inserting
			 or under a program funded with qualified State expenditures (as defined
			 in section 409(a)(7)(B)(i)) after this part; and
					(4)by striking
			 , not exceeding the total amount of assistance so paid to the
			 family,.
					(c)Requirement To
			 disregard percentage of child support collected in determining amount and type
			 of TANF assistanceSection 408(a) of the Social Security Act (42
			 U.S.C. 608(a)), as amended by section 103(b)(2) of this Act, is amended by
			 adding at the end the following new paragraph:
					
						(14)Requirement to
				disregard percentage of child support collected in determining amount and type
				of TANF assistanceA State to which a grant is made under section
				403 shall disregard at least the same percentage of amounts collected as
				support on behalf of a family as the percentage of earned income that the State
				disregards, in determining the amount or type of assistance provided to the
				family under the State program funded under this part or under a program funded
				with qualified State expenditures (as defined in section
				409(a)(7)(B)(i)).
						.
				(d)Restoration of
			 Federal fundingEffective on the date of enactment of this Act,
			 section 7309 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120
			 Stat. 147) is repealed and part D of title IV of the Social Security Act shall
			 be applied as if the amendment made by subsection (a) of that section had not
			 been enacted.
				(e)Repeal of
			 mandatory fee for child support collectionEffective on the date
			 of enactment of this Act, section 7310 of the Deficit Reduction Act of 2005
			 (Public Law 109–171; 120 Stat. 147) is repealed and part D of title IV of the
			 Social Security Act shall be applied as if the amendments made by that section
			 had not been enacted.
				(f)Prohibition on
			 considering a period of incarceration voluntary
			 unemploymentSection 466(a) of the Social Security Act (42 U.S.C.
			 666(a)) is amended by inserting after paragraph (19) the following:
					
						(20)Procedures
				relating to periods of incarceration of noncustodial parents
							(A)In
				generalProcedures which require that, in determining or
				modifying the amount of, or terms and conditions of, any support obligation of
				a noncustodial parent, the State—
								(i)shall not consider
				any period of incarceration of such parent as a period of voluntary
				unemployment that disqualifies the parent from obtaining a modification of the
				support obligation consistent with the parent's ability to pay child support;
				and
								(ii)subject to
				subparagraph (B) in the case of an incarcerated parent, may—
									(I)temporarily
				suspend any support obligation on the parent and the enforcement of any support
				obligation of the parent existing prior to the period of incarceration;
				and
									(II)temporarily
				prohibit the accrual of any interest on any support obligation of the parent
				existing prior to the period of incarceration during any such period.
									(B)Notice and
				opportunity to challenge suspensionSuch procedures shall require
				the State to provide a custodial parent with—
								(i)notice of any
				suspension of review, adjustment, or enforcement of a support obligation and of
				any prohibition on interest accrual on such obligation that is imposed in
				accordance with subparagraph (A)(ii); and
								(ii)an opportunity to
				request that the suspension or prohibition be terminated or modified on the
				basis that the noncustodial parent has sufficient income or resources to
				continue payment of the support obligation during the noncustodial parent's
				period of
				incarceration.
								.
				(g)Review and
			 adjustment of child support arrearages upon requestSection
			 466(a)(10) of the Social Security Act (42 U.S.C. 666(a)(10)) is amended by
			 adding at the end the following:
					
						(D)Review and
				adjustment of arrearagesProcedures which require the State to
				review, and if appropriate, reduce the balance of arrearages permanently
				assigned to the State under part A or E of this title, or under title XIX,
				pursuant to standards and procedures established by the State, in cases where
				the obligor lacks sufficient ability to pay the arrears, adjustment will
				promote timely payment of current support, or barriers, such as incarceration,
				may have limited the ability of the obligor to timely seek a modification of
				the order, and it is in the best interests of the child to make such reduction.
				Nothing in the preceding sentence shall be construed as affecting arrearages
				that have not been permanently assigned to the State under any such part or
				title.
						.
				(h)Study and
			 reportNot later than October 1, 2014, the Secretary of Health
			 and Human Services shall study and submit a report to Congress regarding the
			 following:
					(1)The effect of age
			 eligibility restrictions for the earned income tax credit established under
			 section 32 of the Internal Revenue Code of 1986 for individuals without
			 qualifying children on—
						(A)the ability of
			 young parents to pay child support;
						(B)compliance with
			 child support orders; and
						(C)the relationship
			 between young noncustodial parents and their children.
						(2)The impact of
			 State earned income tax credit programs, especially such programs with targeted
			 benefits for noncustodial parents, on—
						(A)the ability of
			 noncustodial parents to pay child support;
						(B)compliance with
			 child support orders; and
						(C)the relationship
			 between noncustodial parents and their children.
						(3)The challenges
			 faced by legal immigrants and individuals for whom English is not their primary
			 language in fulfilling child support and other noncustodial parenting
			 obligations.
					(i)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this section shall take effect on October 1, 2013, and shall
			 apply to payments under parts A and D of title IV of the Social Security Act
			 for calendar quarters beginning on or after that date, and without regard to
			 whether regulations to implement the amendments are promulgated by such
			 date.
					(2)State option to
			 accelerate effective dateNotwithstanding paragraph (1), a State
			 may elect to have the amendments made by the preceding provisions of this
			 section apply to the State and to amounts collected by the State (and to
			 payments under parts A and D of title IV of such Act), on and after such date
			 as the State may select that is not later than September 30, 2013.
					107.Collection of
			 child support under the supplemental nutrition assistance program
				(a)Encouragement of
			 collection of child supportSection 5 of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014) is amended—
					(1)in subsection
			 (e)—
						(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
						(B)in paragraph
			 (4)(B), by striking paragraph (6) and inserting paragraph
			 (7); and
						(C)by inserting after
			 paragraph (4) the following:
							
								(5)Deduction for
				child support received
									(A)In
				generalA household shall be allowed a deduction of 20 percent of
				all legally obligated child support payments received from an identified or
				putative parent of a child in the household if that parent is not a household
				member.
									(B)Order of
				determining deductionsA deduction under this paragraph shall be
				determined before the computation of the excess shelter deduction under
				paragraph (7).
									;
				and
						(2)in subsection
			 (k)(4)(B), by striking subsection (e)(6) and inserting
			 subsection (e)(7).
					(b)Simplified
			 verification of child support paymentsSection 5(n) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2014(n)) is amended—
					(1)in the subsection
			 heading, by striking State options to simplify, and inserting
			 Simplified; and
					(2)by striking
			 Regardless of whether and inserting the following:
						
							(1)In
				generalA household that is paying legally obligated child
				support through the program under part D of title IV of the Social Security Act
				(42 U.S.C. 651 et seq.) shall receive—
								(A)a deduction under
				subsection (e)(4); or
								(B)an exclusion under
				subsection (d)(6) for child support payments made.
								(2)State
				optionsRegardless of
				whether
							.
					(c)Inclusion of
			 economic opportunities programs in definition of work
			 programSection 6(o)(2) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2015(o)(2)) is amended—
					(1)in subparagraph
			 (C), by striking or  at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(E)participate in and
				comply with the requirements of a demonstration project under section 106 of
				the Julia Carson Responsible Fatherhood and
				Healthy Families Act of
				2013;
							.
					(d)Effective
			 date
					(1)In
			 generalThis section and the amendments made by this section take
			 effect on October 1, 2013.
					(2)State
			 optionA State may implement the amendments made by subsections
			 (a) and (b) for participating households at the first recertification of the
			 households that occurs on or after October 1, 2013.
					108.Grants
			 supporting healthy family partnerships for domestic violence intervention and
			 preventionsSection 403(a) of
			 the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the
			 following new paragraph:
				
					(6)Grants
				supporting healthy family partnerships for domestic violence intervention and
				prevention
						(A)In
				generalThe Secretary shall
				award grants on a competitive basis to healthy family partnerships to develop
				and implement promising practices for—
							(i)assessing and providing services to
				individuals and families affected by domestic violence, including through
				caseworker training, the provision of technical assistance to community
				partners, and the implementation of safe visitation and exchange programs;
				or
							(ii)preventing domestic violence, particularly
				as a barrier to economic security, and fostering healthy relationships.
							(B)Education
				servicesIn awarding grants under subparagraph (A), the Secretary
				shall ensure that 10 percent of the funds made available under such grants are
				used for high schools and other secondary educational institutions and
				institutions of higher education to provide education services on the value of
				healthy relationships, responsible parenting, and healthy marriages
				characterized by mutual respect and nonviolence, and the importance of building
				relationships skills such as communication, conflict resolution, and
				budgeting.
						(C)ApplicationThe
				respective entity and organization of a healthy family partnership entered into
				for purposes of receiving a grant under this paragraph shall submit a joint
				application to the Secretary, at such time and in such manner as the Secretary
				shall specify, containing—
							(i)a
				description of how the partnership intends to carry out the activities
				described in subparagraph (A);
							(ii)an assurance that
				funds made available under the grant shall be used to supplement, and not
				supplant, other funds used by the entity or organization to carry out programs,
				activities, or services described in subparagraph (A) or (B); and
							(iii)such other
				information as the Secretary may require.
							(D)General rules
				governing use of fundsThe rules of section 404, other than
				subsection (b) of that section, shall not apply to a grant made under this
				paragraph.
						(E)DefinitionsIn
				this paragraph:
							(i)Domestic
				violenceThe term domestic violence has the meaning
				given that term in section 402(a)(7)(B).
							(ii)Healthy family
				partnershipThe term healthy family partnership
				means a partnership between—
								(I)an entity
				receiving funds under a grant made under paragraph (2) to promote healthy
				marriage or responsible fatherhood; and
								(II)an organization
				with demonstrated expertise working with survivors of domestic violence.
								(F)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for each of fiscal years 2014 through 2018, $25,000,000
				for purposes of awarding grants to healthy family partnerships under this
				paragraph.
						.
			109.Procedures to
			 address domestic violence
				(a)In
			 generalSection 403(a)(2) of the Social Security Act (42 U.S.C.
			 603(a)(2)) is amended—
					(1)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (F) and (G), respectively;
			 and
					(2)by inserting after
			 subparagraph (C) the following:
						
							(D)Requirements for
				receipt of fundsAn entity may not be awarded a grant under this
				paragraph unless the entity, as a condition of receiving funds under such a
				grant—
								(i)identifies in its application for the grant
				the domestic violence experts at the local, State, or national level with whom
				the entity will consult in the development and implementation of the programs
				and activities of the entity;
								(ii)on award of the grant, and in consultation
				with such domestic violence experts, develops a written protocol which
				describes—
									(I)how the entity
				will identify instances or risks of domestic violence;
									(II)the procedures
				for responding to such instances or risk, including making service referrals
				and providing protections and appropriate assistance for identified individuals
				and families;
									(III)how
				confidentiality issues will be addressed; and
									(IV)the domestic
				violence training that will be provided to ensure effective and consistent
				implementation of the protocol; and
									(iii)in an annual
				report to the Secretary, includes a description of the domestic violence
				protocols, and a description of any implementation issues identified with
				respect to domestic violence and how the issues were addressed.
								(E)Domestic
				violence definedIn this paragraph, the term domestic
				violence has the meaning given that term in section
				402(a)(7)(B).
							.
					(b)Conforming
			 amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)),
			 as amended by section 103(d) of this Act and subsection (a)(1) of this section,
			 is amended—
					(1)in subparagraph
			 (A)(i)—
						(A)by striking
			 and (E) and inserting (D), and (G); and
						(B)by striking
			 (D) and inserting (F); and
						(2)in subparagraphs
			 (B)(i) and (C)(i), by striking (D) each place it appears and
			 inserting (F).
					IIRevenue
			 provision
			201.Increase in credit
			 percentage under earned income tax credit for eligible individuals with no
			 qualifying children
				(a)In
			 generalThe row in the table
			 in subparagraph (A) of section 32(b)(1) of the Internal Revenue Code of 1986
			 relating to no qualifying children is amended to read as follows:
					
						
							
								
									No qualifying
						children207.65
									
								
							
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2013.
				
